Lamar, J.
(After stating the facts.) The defendants’ objections are good to some of the acts of negligence charged. The speed ordinance was passed for the protection of those of the public who were crossing the street. Its violation was not of itself an act of negligence which gave the employee riding on the engine a cause of action. It is true also that the petition shows that the plaintiff tried to remedy the defect in the drawhead, and therefore must have known of its condition before the collision. That the draw-head was out of repair may have been the occasion of the plaintiff being in a particular position. But, so far as shown'by the pleadings, no damage resulted therefrom, nor would any injury have been received had the engine approached the cab at a proper rate of speed. As we construe the petition, the violation of the speed ordinance and the defect in the coupler do not give the plaintiff a cause of action. Still, the general demurrer was properly overruled. It is alleged that while the plaintiff was on the footboard the engine ran at a high rate of speed, at from ten to fifteen miles an hour, and suddenly and abruptly stopped within a few feet of *374the cab, thereby causing the plaintiff to lose his balance, and in the fall to throw his foot between the couplers, thus inflicting the injury of which he complained. This set out a cause of action good against a general demurrer.

Judgment affirmed.


All the Justices concur.*